DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of March 15, 2022.  Applicant’s arguments have been considered.

Priority:  12/06/2019
Status of Claims:  Claims 1 – 20 are pending.  Claims 1, 4, 7, 12 and 15 – 20 have been AMENDED.
Status of Office Action:  FINAL

Claim Objections
Claim 1 is objected to, based upon a minor informality, as containing an improper article.  Claim 1, in the closing lines, contains a descriptor of: a distinct visual representations (e.g., singular/plural.) Appropriate correction is requested.
 Claim 4 is objected to, based upon awkward language.  Claim 4 contains a description of: used to be populate the first and second data sets, which appears awkward.  Claim 4 also contains a typo of “them”, preceding the awkward language.  Appropriate correction is requested.
Claim 15 is objected to, based upon a minor informality, as the term “from” (at line 5) appears to require striking.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b), as being indefinite.  Claim 7 includes in-part a limitation of: the seller (Claim 7, closing lines.)  There is insufficient antecedent basis for this term in the claim.  Claims 8 – 14 are rejected on the basis of dependency.
Claims 7 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite.  Claims 7 and 15 include in-part a limitation of: the computer program product (e.g., see Claim 7, line 2.)  There is insufficient antecedent basis for this term in the claims.  Claims 8 – 14 and 16 – 20 are rejected on the basis of dependency.
 Claim 15 is rejected under 35 U.S.C. 112(b), as being indefinite.  Claim 15 includes in-part a limitation of: the set of insurance companies (Claim 15, line 12.)  There is insufficient antecedent basis for this term in the claim.  Claims 16 – 20 are rejected on the basis of dependency.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method for generating an insurance quote by receiving a first set of data and a second set of data, amending the data, receiving a third set of data comprised of a set of insurance policies terms, processing the third set of data, identify similarities and differences, generating a set of estimates, and presenting representations of the estimates.  The limitations of generating an insurance quote, receiving data, amending, comprising, processing, identifying, generating a set of estimates, and presenting representations of the estimates, under its broadest reasonable interpretation, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a first computing device and a second computing device to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 20, 21, 30, 45 – 48, and 50 – 67 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2 – 6 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 6 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with generating an insurance quote, receiving data, amending, comprising, processing, identifying, generating a set of estimates, and presenting representations of the estimates is not an inventive concept.
Independent system Claim 7, and independent process Claim 15, are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 7 and 15 are substantially similar to process Claim 1. 
Claims 8 – 14 and 16 – 20, dependent from Claims 7 and 15, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 8 – 14 and 16 – 20 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with generating an insurance quote, receiving data, amending, comprising, processing, identifying, generating a set of estimates, and presenting representations of the estimates is not an inventive concept.
Therefore, Claims 1 – 20 are rejected under 35 U.S.C. 101.  Claims 1 – 20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 7 and 15 are additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, independent Claim 7 and independent Claim 15 identify a system, a method and a product (e.g., with Claim 7 referencing a system, a method and a product; and Claim 15 referencing a method and a product.), and are therefore each directed at overlapping statutory classes.  Claims 8 – 14 and 16 – 20 are also rejected on the basis of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 5 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bonitz et al., U.S. 2016/0335726 in view of Hanson et al., U.S. 2013/0066656.

As per Claim 1 (Currently Amended),
Bonitz teaches a method for generating an insurance quote, the method comprising: (Bonitz ¶¶ [0028], [0030] and Figs 1,2 read on a generating an insurance quote to a user.)
receiving a first set of data associated with a product (Bonitz ¶¶ [0030], [0039] and Figs 2,4 read on receiving data associated with an insurance product.) and a second set of data associated with a customer; (Bonitz ¶¶ [0028], [0030], [0039] and Figs 1,2,4 read on receiving data from a user/customer.)
amending the first and second set of data, wherein the first and second set of data is manipulated; (Bonitz ¶¶ [0028], [0030], [0039], [0041] and Figs 2,4,5 read on receiving, amending, and analyzing data relative to generating an insurance quote.)
receiving a third set of data, wherein the third set of data is received from a plurality of insurance providers and is comprised of a set of insurance policies terms; and (Bonitz ¶¶ [0026], [0031] – [0034], [0038], [0042], [0043] and Figs 2,3,7,8 read on receiving additional data, as a third data set, from a plurality of insurance companies.  The Examiner notes that providing an insurance product identifies insurance policy terms.)
	processing the third set of data to identify similarities and differences between the insurance policies; (Bonitz ¶¶ [0032], [0033], [0039] – [0041] and Figs 2,4,6 read on processing data for generation of comparison quotes among insurance products.)
	generating a set of estimates for the customer based on the first, second, third, and a fourth set of data, wherein the fourth set of data is related to previously calculated estimates (Bonitz ¶¶ [0028], [0031] – [0033], [0039] – [0042] and Figs 1,2,4,6,7 read on processing data, generation of comparison quotes among a plurality of insurance policies/products, presentation of results on a plurality of user interfaces, and presentation of results at any time.  The Examiner notes that presentation of results over time identifies previous calculated estimates.)
	presenting to a first computing device and a second computing device a distinct visual representations of the set of estimates, … [ ] …  (id. Bonitz, directly above.)
Bonitz does not teach:
wherein differences are identified
Hanson, however, teaches:
wherein differences are identified (Hanson ¶¶ [0048], [0053], [0054], [0056], [0057], [0062] and Figs 10,11,12 read on presentation of data with identified differences to a plurality of devices, inclusive of consumer devices and third-party service devices.  The Examiner notes that third-parties include entities such as an automobile dealership and agents.)
It would have been obvious to one of ordinary skill in the art to include in the insurance products quote exchange operations of Bonitz, the different interfaces and plurality of parties aspects of Hanson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both are associated with financial products operations and services, with the motivation being to enhance business and insurance operations to customers. (see Hanson ¶¶ [0004], [0005], [0059].)

As per Claim 2 (Original),
Bonitz in view of Hanson teaches the method for generating an insurance quote of claim 1, further comprising: manipulating the first computing device interface and the second computing device interface based on the quotes. (Bonitz ¶¶ [0032], [0033], [0039] – [0042], [0045] and Figs 2,4,6,7,10 read on generation of comparison quotes among a plurality of insurance policies/products, presentation of results on an interface, and ability for manipulation and adjustment of the interface.)

As per Claim 3 (Original),
Bonitz in view of Hanson teaches the method for generating an insurance quote of claim 1, further comprising: providing a series of data options to the first and second computing devices to adjust the set of quotes provided. (see Bonitz ¶¶ [0032], [0033], [0039] – [0042], [0045] and Figs 2,4,6,7,10 referenced above in Claim 2.)

As per Claim 5 (Original),
Bonitz in view of Hanson teaches the method for generating an insurance quote of claim 1, wherein the set of quotes are organized based on a predetermined order. (Bonitz ¶¶ [0010], [0011], [0036], [0043], [0044] and Figs 2,8,9 read on data analysis and organization inclusive of a determined order for matching.)

As per Claim 6 (Original),
Bonitz in view of Hanson teaches the method for generating an insurance quote of claim 1, further comprising: calculating a confidence score related to each of the set of quotes and applying the confidence score to each of the set of quotes when organizing the set of quotes. (Bonitz ¶¶ [0032], [0034], [0038] and Figs 2,3 read on data analysis, organization, modeling and scoring for presentation of individual financial product quotes.  The Examiner notes that filtering of a score identifies a confidence score.)

As per Claim 7 (Currently Amended),
The Examiner notes that Claim 7 reads as follows:
A system for generating an insurance quote, the method comprising: 
	the computer program product comprising a non-transitory computer readable storage
medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
	a plurality of insurance carrier computers coupled with a web server through a telecommunication channel;
	a third-party computing device coupled with the web server through a telecommunication channel, comprising a data entry window comprising a plurality of data entry fields configured to receive data inputs related to a product;
	a first computer interface displayed on a computer display coupled with [[the]] a point of sale computer 
	wherein a program module is configured to, in response to an input from the point of sale computer 
	wherein the plurality of insurance carrier computers process the inputs and provide the module with a set of quotes, and the program module prepares the set of quotes to be presented to the point of sale computer seller 
Claim 7 is directed to the system which is implied by the method of Claim 1, and is therefore rejected on the same rationale as Claim 1.

As per Claim 8 (Original),
Claim 8 is directed to the system which is implied by the method of Claim 2, and is therefore rejected on the same rationale as Claim 2.
 
As per Claim 9 (Original),
The Examiner notes that Claim 9 reads as follows:
Claim 9 is directed to the system which is implied by the method of Claim 3, and is therefore rejected on the same rationale as Claim 3.

As per Claim 10 (Original),
Claim 10 is directed to the system which is implied by the method of Claim 4, and is therefore rejected on the same rationale as Claim 4.

As per Claim 11 (Original),
Claim 11 is directed to the system which is implied by the method of Claim 5, and is therefore rejected on the same rationale as Claim 5.

As per Claim 12 (Currently Amended),
The Examiner notes that Claim 12 reads as follows:
The system for generating an insurance quote of claim 7, further comprising: calculating a confidence score related to each of the set of quotes, wherein the confidence score is based on the quote and comparing the quote to a set of data or previously generated quotes, and applying the confidence score to each of the set of quotes when organizing the set of quotes.
Claim 12 is directed to the system which is implied by the method of Claim 6, and is therefore rejected on the same rationale as Claim 6.

As per Claim 13 (Original),
Bonitz in view of Hanson teaches the system for generating an insurance quote of claim 7, further comprising, compiling a set of policy terms related to each of the set of quotes. (see Bonitz ¶¶ [0032], [0034], [0038] and Figs 2,3 referenced above in Claim 6.)

As per Claim 14 (Original),
Bonitz in view of Hanson teaches the system for generating an insurance quote of claim 7, further comprising, generating at least one quote based on the data input and a set of previously collected quotes, wherein the set of previously collected quotes are selected based on the data input. (see Bonitz ¶¶ [0032], [0034], [0038] and Figs 2,3 referenced above in Claim 6.)

Claims 4 and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonitz et al., U.S. 2016/0335726 in view of Hanson et al., U.S. 2013/0066656 as applied to Claim 1 above, and further in view of Fitzgerald et al., U.S. 2020/0013097.

As per Claim 4 (Currently Amended),
Bonitz in view of Hanson teaches the method for generating an insurance quote of claim 1, further comprising: requesting at least … [ ] … (data) associated with the customer and at least … [ ] … (data) associated with the product, and further comprising analyzing the … [ ] … (data) to , which is them used to be populated the first and second data sets  (Bonitz ¶¶ [0028], [0030], [0039] and Figs 1,2,4 read on receiving data from a user/customer specific to analysis and population of data entry fields.)
Bonitz in view of Hanson does not teach:
	one image
the images
Fitzgerald, however, teaches:
one image (Fitzgerald ¶¶ [0022], [0046] and Figs 1,2 read on camera capture by a device of images suitable for image analysis.)
the images (id. Fitzgerald, directly above.)
It would have been obvious to one of ordinary skill in the art to include in the insurance products quote exchange operations of Bonitz in view of Hanson, the camera and image capture aspects of Fitzgerald since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both are associated with financial products operations and services, with the motivation being to enhance business and insurance operations to customers. (see Fitzgerald ¶¶ [0004] – [0006].)

As per Claim 15 (Currently Amended),
The Examiner notes that Claim 15 reads as follows:
A method for generating an insurance quote, the method comprising:
	the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
	receiving a first set of data associated with a product from wherein if the first set of data or the second set of data is an image, the image is analyzed to extract predetermined information 
	manipulating the first and second set of data, wherein the first and second set of data is manipulated to be received by a plurality of insurance companies, based on each of the plurality of insurance companies set of requirements;
	receiving a set of quotes from each of the set of insurance companies;
	calculating a confidence score of each of the set of quotes based on an analysis of each of the set of quotes;
	creating a first visual representation and a second visual representation of the set of quotes; and
	presenting to [[the]] a first computing device and [[the]] a second computing device the distinct visual representations of the quotes.
Claim 15 is directed to the method which is implied by the method of Claims 1, 4 and 6, and is therefore rejected on the same rationale as Claims 1, 4 and 6.

As per Claim 16 (Currently Amended),
Claim 16 is directed to the method which is implied by the method of Claims 15 and 2, and is therefore rejected on the same rationale as Claims 15 and 2.

As per Claim 17 (Currently Amended),
Claim 17 is directed to the method which is implied by the method of Claims 15 and 3, and is therefore rejected on the same rationale as Claims 15 and 3.

As per Claim 18 (Currently Amended),
Claim 18 is directed to the method which is implied by the method of Claim 15 (as to receiving/requesting an image), and is therefore rejected on the same rationale as Claim 15.

As per Claim 19 (Currently Amended),
Claim 19 is directed to the method which is implied by the method of Claims 15 and 5, and is therefore rejected on the same rationale as Claims 15 and 5.

As per Claim 20 (Currently Amended),
Claim 20 is directed to the method which is implied by the method of Claim 15 (as to a confidence score), and is therefore rejected on the same rationale as Claim 15.

Response to Arguments
Applicant’s arguments filed March 15, 2022, have been fully considered but found not persuasive.
The Amendments to the claims have been entered.
Applicant has advised that a new title for the application is intended to be: METHOD AND SYSTEM FOR REAL-TIME INSURANCE QUOTES.  The Examiner would suggest submitting the proposed title on a separate sheet, entitled AMENDMENTS TO THE SPECIFICATION, to effect a formal change to the title of the application.
 Applicant has amended Claim 1 to overcome an Examiner’s objection concerning a missing article, with a strike of the related language.  The Examiner’s objection regarding Claim 1 and the subject missing article, has been withdrawn.
Applicant has amended Claim 7 to overcome an Examiner’s objection concerning terminology in the singular of “data field”, with adjustment to: data fields.  The Examiner’s objection regarding Claim 7 and the subject terminology, has been withdrawn.
  Applicant has amended independent Claim 7 to overcome the 35 U.S.C. 112(b) rejection relative to “the dealership computer”, with a strike of the language.  The previous 35 U.S.C. 112(b) rejection of Claim 7, along with claims dependent from Claim 7, relative to the subject language, has been withdrawn.
Applicant has amended independent Claim 7 to overcome the 35 U.S.C. 112(b) rejection relative to “a module”, with the addition of descriptor language to identify: a program module.  The previous 35 U.S.C. 112(b) rejection of Claim 7, along with claims dependent from Claim 7, relative to the subject language, has been withdrawn.
Applicant has amended dependent Claims 16 – 20 to overcome the 35 U.S.C. 112(d) rejection relative to dependency, with adjustment of the subject claims to be dependent from Claim 15.  The previous 35 U.S.C. 112(d) rejection of Claims 16 – 20 relative to dependency, has been withdrawn.
Applicant has amended independent Claims 1, 7 and 15 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, generating an insurance quote and presenting estimates, remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s contention that the claims are not directed to an abstract idea in that physical and tangible objects are involved, is unpersuasive because mere identification in a claim of a physical object(s) or tangibility of an element(s) neither precludes the claims from being directed to an abstract idea nor is a guarantee of patent eligibility. (Alice Corp. v. CLS Bank Int’l. 134 S.Ct. 2347 (2014.))
Applicant’s contention that the claims are not directed to an abstract idea in that there is an improvement in the functioning of computing devices, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.  Additionally, while association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology also does not demonstrate patent eligibility.  Further, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.   
Claims 1, 7 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 7 and 15, along with claims dependent from 1, 7 and 15, remain directed to an abstract idea (i.e., certain methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1 – 20.
Regarding U.S.C. 103 rejections, and independent Claims 1, 7 and 15, Applicant has argued that Bonitz and Fields do not disclose calculation of a confidence score, presentation of data to both a customer and a seller through different layouts, and analysis of images.  Applicant has amended independent Claims 1, 7 and 15 to focus upon calculation of a confidence score, presentation of data to both a customer and a seller through different layouts, and analysis of images.  In consideration of Applicant’s focus arguments, the Hanson reference and the Fitzgerald reference have been added to Bonitz, as Hanson identifies presentation of data with identified differences to a plurality of devices, inclusive of consumer devices and third-party service devices.  Additionally, Fitzgerald identifies camera capture by a device of images suitable for image analysis; and Bonitz identifies generating an insurance quote to a user, receiving data associated with an insurance product, receiving data from a user/customer, amending and analyzing data relative to generating an insurance quote, processing data for generation of comparison quotes among insurance products, and presentation of results on a plurality of user interfaces.  The Fields reference has been rendered moot.
The Examiner considers that independent Claims 1, 7 and 15 have been addressed by the teachings of Bonitz, Hanson and Fitzgerald as previously recited, and a U.S.C. 103 rejection has presently been made.
Applicant has additionally commented that dependent claims are believed to be allowable for the same reasons (as independent Claims 1, 7 and 15.)
The Examiner considers that dependent Claims 2 – 6, 8 – 14 and 16 – 20 have been addressed by the teachings of Bonitz, Hanson and Fitzgerald as previously recited, and a U.S.C. 103 rejection has presently been made.

Conclusion
Art cited but not relied upon pertinent to the application disclosure includes Rixford, U.S. 2018/0225770 generally identifying insurance quote operations; Engel, U.S. 2009/0037228 generally identifying analysis of insurance policy proposals; and Buonfiglio et al., U.S. 2017/0212997 generally identifying modeling and insurance recommendations. 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        July 16, 2022